39 F.3d 1189
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Silvino GONZALES-SANCHEZ, aka Guadalupe Robles-Delgado, akaSaul Acosta-Ortiz, Defendant-Appellant.
No. 94-30145.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 27, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Silvino Gonzales-Sanchez appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to illegal re-entry, in violation of 18 U.S.C. Secs. 1326(a) and 1326(b)(1).  Gonzales contends that the imposition of a sixty-month sentence violated due process and principles of estoppel where the Immigration and Naturalization Service had erroneously informed him, at the time of his two previous deportations, that the maximum prison term for a subsequent illegal re-entry would be two years.  This court rejected the same contentions in  United States v. Ullyses-Salazar, 28 F.3d 932 (9th Cir.1994) (petition for rehearing and for rehearing en banc denied, September 26, 1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3